SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

913
KA 09-02094
PRESENT: CENTRA, J.P., CARNI, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

JOHNNY B. BIVINS, SR., DEFENDANT-APPELLANT.


SHIRLEY A. GORMAN, BROCKPORT, FOR DEFENDANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (HANNAH STITH LONG OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Francis A. Affronti, J.), rendered June 18, 2009. The judgment
convicted defendant, upon his plea of guilty, of attempted criminal
possession of a controlled substance in the second degree.

     Now, upon reading and filing the stipulation of discontinuance
signed by defendant on July 23, 2014 and by the attorneys for the
parties on August 1 and 5, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
upon stipulation.




Entered:    September 26, 2014                     Frances E. Cafarell
                                                   Clerk of the Court